In The
                Court of Appeals
  Sixth Appellate District of Texas at Texarkana


                     No. 06-15-00002-CV




IN RE: KENNETH VERN GIBBS AND CANDACE GIBBS WALTON




                Original Mandamus Proceeding




         Before Morriss, C.J., Moseley and Burgess, JJ.
                                           ORDER
        On January 12, 2015, Kenneth Vern Gibbs and Candace Gibbs Walton, Relators, filed a

petition for writ of mandamus and a motion for emergency stay. The emergency motion requests

that this Court stay any and all underlying proceedings and discovery in the trial court pending

this Court’s ruling on the petition for writ of mandamus.

        After reviewing the petition and the motion for emergency stay, this Court is of the

opinion that the relief requested in the emergency motion should be granted. Accordingly, all

proceedings and discovery in the trial court should be stayed pending the ruling of this Court on

the petition for writ of mandamus.

        Now, therefore, it is ordered that all proceedings and discovery, including, but not limited

to, any proceedings on any matters scheduled for hearing on January 29, 2015, in cause number

CV-14-41665 in the 336th Judicial District Court of Fannin County, Texas, shall be stayed

pending this Court’s determination of the petition for writ of mandamus.

        IT IS SO ORDERED.

                                                     BY THE COURT

Date:          January 15, 2015




                                                 2